Citation Nr: 1631696	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO. 06-37 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for medial and lateral epicondylitis of the right elbow (right elbow disability) from August 1, 2004 to November 21, 2010, in excess of 10 percent from November 22, 2010 to April 10, 2012, and in excess of 50 percent since April 11, 2012.

2. Entitlement to a disability rating in excess of 20 percent for medial and lateral epicondylitis of the left elbow based on limitation of extension (left elbow disability) since April 11, 2012.

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and from a March 2014 rating decision issued by the RO in Manila, the Republic of the Philippines. The RO in Manila is the Agency of Original Jurisdiction (AOJ) for the Veteran's case. 

In a May 2009 rating decision, the RO increased the evaluation for the Veteran's right elbow disability from 10 percent to 50 percent disabling, effective August 1, 2004. The Veteran was advised of the increased rating and submitted an additional notice of disagreement (NOD) in August 2009. In a July 2010 rating decision, the RO continued the 50 percent disability rating. A March 2014 supplemental statement of the case (SSOC) decreased the rating to 10 percent disabling, effective November 22, 2010 until April 10, 2012, based on range of motion testing garnered during VA examinations in this time period. The RO reinstated the rating of 50 percent in this SSOC, effective April 11, 2012. There is no evidence indicating the Veteran has withdrawn his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues.

The Veteran initially filed a claim for an increased rating for his left elbow symptoms in October 2010. The RO denied a rating in excess of 10 percent based upon limitation of flexion in a January 2011 rating decision and the Veteran filed an NOD in October 2011. The RO increased the rating to 20 percent disabling for the left elbow based on limitation of flexion in a July 2012 rating decision, effective April 11, 2012. The RO issued a statement of the case (SOC) in March 2014 denying a rating in excess of 20 percent for the left elbow based on limitation of flexion; however, the Veteran did not perfect an appeal of this decision to the Board. 

In a March 2014 rating decision, the RO granted a separate rating of 20 percent for medial and lateral epicondylitis of the left elbow based on limitation of extension, effective April 11, 2012. The Veteran filed an NOD in February 2015 for this claim, the RO issued an SOC in May 2015, and the Veteran perfected an appeal to the Board by a May 2015 Substantive Appeal (VA Form 9). Thus, the Board only has jurisdiction to adjudicate the increased rating claim for a left elbow disability based on limitation of extension and it shall not discuss any limitation of flexion in the left elbow below. The SSOC issued to the Veteran in May 2015 advised him the rating based on limitation of flexion was not on appeal, and the Veteran did not express any disagreement with that conclusion. 

Since the May 2015 SSOC, additional evidence has been added to the file (a December 2015 statement from Dr. Robin Medina). This evidence discusses a back condition only, and is therefore not relevant to the issues before the Board at this time. Since it is not relevant, issuance of another SSOC is not mandated, and the Board can proceed. 

In the May 2015 substantive appeal, the Veteran stated he believed he was entitled to service connection for shoulder conditions as secondary to the service-connected elbow disorders. In March 2016, he claimed entitlement to service connection for a back condition. A March 2016 letter informed him of the need to complete an official claim application if he desired to do so. No further action is needed at this time. 

The Veteran submitted a November 2006 VA Form 9 for the right elbow disability, and requested a personal hearing before the Board at the RO. A hearing was scheduled for April 2011, but the Veteran did not appear and he has not indicated that he wanted the hearing to be rescheduled. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's right elbow disability has been assigned the maximum schedular rating of 50 percent from August 1, 2004 to November 21, 2010 and since April 11, 2012, and no exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization has been shown during these periods.

2. The Veteran's right elbow disability manifested as limitation of flexion to 133 degrees, at worst, and painful motion from November 22, 2010 to April 10, 2012. 

3. The Veteran's left elbow disability has not manifested with limitation of extension to 100 degrees or more during the appellate period.

4. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for a right elbow disability from August 1, 2004 to November 21, 2010, in excess of 10 percent from November 22, 2010 to April 10, 2012, and in excess of 50 percent since April 11, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5206 (2015).

2. The criteria for a disability rating in excess of 20 percent for a left elbow disability have not been met since April 11, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5299-5207 (2015).

3. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by November 2004, July 2008, January 2010, October 2010, June 2011, and March 2015 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The December 2004, August 2008, February 2010, November 2010, and April 2012 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

In November 2011, the Board remanded the right elbow disability and TDIU claims for readjudication, including the issuance of an SOC and an SSOC. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

Increased Ratings

The Veteran contends that his right and left elbow disabilities have gotten worse. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Musculoskeletal impairment of the elbow and forearm, including limitation of flexion and extension, is rated under 38 C.F.R. § 4.71a, DCs 5205-5213. Different ratings are available for the dominant (major) and non-dominant (minor) side. The Veteran is right-hand dominant.

The Veteran's service-connected right elbow disability is rated under DC 5299-5206 for limitation of flexion of the forearm. His left elbow disability is rated under DC 5299-5207 for limitation of extension of the forearm. See id. Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The use of the "99" series and a hyphenated diagnostic code reflects that there are no specific diagnostic codes applicable to the elbow disabilities, and they must be rated by analogy. 38 C.F.R. § 4.20 (2015).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy. 38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995). The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the Veteran's right elbow disability, DC 5206 provides a noncompensable (zero) rating for flexion limited to 110 degrees of the forearm for the major extremity. A 10 percent rating is warranted for flexion limited to 100 degrees on the major side. A 20 percent rating is warranted for flexion limited to 90 degrees on the major side. A 30 percent rating is warranted for flexion limited to 70 degrees on the major side. A 40 percent rating is assigned for flexion limited to 55 degrees on the major side. A maximum schedular rating of 50 percent is assigned for flexion limited to 45 degrees on the major side. See 38 C.F.R. § 4.71a, DC 5206. 

As previously noted, the present appeal for Veteran's left elbow disability only applies to the limitation of extension of the left extremity. A 20 percent rating is assigned for extension limited to 75 degrees or 90 degrees of the forearm on the minor side. A 30 percent rating is assigned for extension limited to 100 degrees on the minor side. A maximum schedular rating of 40 percent is assigned for extension limited to 110 degrees on the minor side. See 38 C.F.R. § 4.71a, DC 5207. 

The Veteran filed an increased rating claim for the right elbow in July 2004. In a March 2005 rating decision, the RO denied a rating in excess of 10 percent. However, the RO increased the rating for this disability to the maximum schedular rating of 50 percent in a May 2009 rating decision, effective August 1, 2004. In a March 2014 SSOC, the RO evaluated the disability as 10 percent disabling from November 22, 2010 to April 10, 2012 and as 50 percent disabling since April 11, 2012. The procedural history of this claim shows that the right elbow disability was granted a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 (2015) from March 30, 2004 to July 31, 2004. Thus, the Board shall consider whether an increased rating is applicable for this disability since August 1, 2004. 

The lay evidence shows that the Veteran complained of worsening symptoms in both elbows in November 2006. He endorsed symptoms of pain, numbness in the forearm, weakened grip in his hands, and sticking and locking up of the elbow. He asserted that he had lost sleep due to his elbow symptoms, for which he took pain medication. In an August 2009 statement, the Veteran contended that a rating in excess of 50 percent was warranted for his right elbow. 

An October 2003 VA orthopedic attending note showed that he had full range of motion to 145 degrees in each elbow. The doctor noted that the Veteran had full pronation and supination but that he had some tenderness medially and laterally. Similarly, a March 2004 VA preoperative report showed that he had full extension and to 120 degrees of flexion in the right forearm. The doctor noted that attempted flexion beyond 120 degrees caused pain and that pronation and supination showed palpable crepitus with a bony prominence in the radiocapitellar joint region. VA treatment records also show that the Veteran underwent an open arthrotomy with removal of loose bodies from the right elbow in 2004. 

During a December 2004 VA examination, the physical findings showed that the Veteran had tenderness in his right shoulder and flexor and extensor muscle groups that was caused by overuse syndrome related to his work. Range of motion of the right elbow showed five degrees less than full extension and 140 degrees of flexion. The Veteran complained of pain, but the examiner noted that this was more associated with the muscle tissues surrounding the elbow. The examiner further noted that there was no crepitus on flexion and extension, although the forearm showed mild crepitus with pronation and supination; however, pronation and supination were normal at 90 degrees. The examiner noted the absence of joint effusion and swelling, and explained that the effects of repetitive use testing were difficult to evaluate because the Veteran had symptoms of a repetitive motion injury that was completely unrelated to his service-connected right elbow disability. The Veteran reported that with repetitive use, his speed diminished primarily due to pain and loss of excursion estimated to be no more than an additional 5 degrees limitation of extension and an additional 10-15 degrees limitation of flexion. However, there was no additional functional impairment due to instability, weakness, or incoordination. 

A December 2004 VA orthopedic clinic note indicated that the Veteran's bilateral elbows showed full ranges of motion with no tenderness to palpation and no crepitus. An August 2008 VA orthopedic clinic note showed very similar results, except that the Veteran's right elbow showed mild crepitus. An August 2006 VA orthopedic attending note showed that the Veteran's bilateral elbows were unremarkable with full ranges of motion, no swelling, and no clicking; however, he had some mild generalized tenderness. 

A June 2008 private medical certificate showed that the Veteran complained of right elbow pain. Very similar symptoms were noted in several 2012 private medical certificates. A July 2008 SSA pain questionnaire showed that he complained of bilateral elbow and shoulder pain and he discussed the impact of these symptoms on his chores, work, and daily activities; however, this document did not note any range of motion testing results. 

During an August 2008 VA examination, the Veteran complained of constant pain, weakness in the right forearm, swelling, popping, lowered endurance, and fatigue due to the right elbow symptoms. He contended that this disability impacted his ability to work, but that he was still independent regarding his activities of daily life. The examiner noted that the right elbow was swollen compared to the left elbow but it did not show erythema or increased temperature. The Veteran had tenderness over the lateral epicondyle and there was some mild crepitus with passive range of motion in the right elbow. Range of motion testing showed limitation in extension to zero degrees and the right elbow flexion limitation to 60 degrees. The right elbow extension decreased to 5 degrees and flexion decreased to 35 degrees after three repetitions due to pain. Right elbow pronation was 80 degrees and supination was 80 degrees and both showed no loss of excursion after three repetitions due to pain, fatigue, weakness, or lack of endurance. The Veteran's reflexes that involved the right arm showed 1+ biceps and triceps reflexes; however, muscle strength was otherwise 5/5 and the sensory examination was intact. 

Similarly, a September 2008 SSA medical note showed that the Veteran's right elbow flexion was limited to 90 degrees and that supination and pronation were both limited to 80 degrees. Muscle strength testing of the upper extremities showed normal strength throughout. 

A November 2008 SSA case analysis report showed that the Veteran's right elbow was swollen but with no signs of erythema. He had tenderness over the lateral epicondyle and some mild crepitus with passive range of motion testing. The medical professional noted that he had limited range of motion, but did not provide specific measurements of the limitation in degrees. The Veteran's right elbow did not have any weakness, and muscle and reflex strength was normal.

A February 2010 VA examination report, which examined both elbows, showed that the Veteran complained of constant pain and popping and of being unable to lift more than 10 pounds. He also contended that he had symptoms of pain during flexion in both elbows, and that activities such as holding the phone or combing his hair increased discomfort. He stated that he took Naproxen twice per day for pain and inflammation. A physical examination showed tenderness on palpation in both elbows, but no free fluid and gross effusion. Range of motion for the left elbow showed full extension and full, pain-free pronation and supination. There was no decrease in range of motion of the left elbow secondary to pain, fatigue, weakness, or lack of endurance after three repetitions. Range of motion testing of the right elbow showed full extension and flexion that was limited to 110 degrees. The right elbow also showed full pronation and supination with complaints of increased pain on full flexion. There was no palpable crepitus with flexion of the right elbow. On three repetitions of flexion and extension, there was no decrease in range of motion caused by pain, weakness, fatigue, or lack of endurance. The examiner noted that the Tinel's and Phalen's tests were negative for both extremities. Muscle strength testing showed 4/5 results, bilaterally. Wrist flexion against resistance caused no elbow pain in either upper extremity, and there was no pain with resistance against elbow flexion. The examiner noted that sensation was intact to light touch and pain in the periphery, and that monofilament testing showed intact results in all locations.

The Veteran filed a formal claim for an increased rating for the left elbow disability in October 2010. 

During a November 2010 VA examination, he complained of pain, stiffness, tingling sensation and numbness distribution of the ulnar nerve, limited motion, tenderness, and swelling. An examination showed that he had guarding on movement. His left elbow extension was to zero degrees, pronation to 80 degrees, and supination to 85 degrees. His right elbow flexion was to 133 degrees, extension was to zero degrees, pronation was to 80 degrees, and supination was to 85 degrees. The examiner noted that there was additional pain following repetitive motion; however, the Veteran did not experience any additional limitations in range of motion for either elbow following three repetitions. 

During an April 2012 VA examination, the Veteran complained of constant pain in both elbows that ranged from a five to ten out of a possible ten on the pain scale. He asserted that flare-ups manifested during colder weather, which caused him to be disgruntled, annoyed, and easily irritated due to elbow pain. Range of motion testing for the right elbow showed limitation of forward flexion to 60 degrees with pain limiting flexion to 40 degrees, extension was zero or any degree of hyperextension. After three repetitions, this elbow showed flexion to 40 degrees, and extension to 40 degrees. Range of motion testing for the left elbow showed limitation of extension to zero degrees or any degree of hyperextension; however, extension was limited to 80 degrees after three repetitions. The examiner noted that the Veteran had functional loss, impairment, and additional limitation in range of motion after repetitive use in both elbows that included less movement than normal, weakened movement, and pain on movement. The examination showed that the Veteran had localized tenderness or pain on palpation, muscle strength testing showed 5/5 results, and no ankylosis was noted in the elbows. The examination also showed the presence of tenderness over the lateral and medial epicondyle and proximal wrist extensors in both elbows. The examiner noted that the Veteran had pain with passive and resisted wrist extension and wrist flexion in full bilateral elbow extension. 

In a February 2014 VA addendum medical opinion, the examiner who performed the April 2012 VA examination discussed the Mitchell criteria for the Veteran's symptoms. The examiner stated that during flare-up episodes, the Veteran would have additional limitation of flexion in the right elbow to 40 degrees and limitation of extension to 40 degrees. The examiner also noted that flare-ups would cause the left elbow extension to be limited to 80 degrees. 

For the right elbow disability, the medical and lay evidence shows that the Veteran's symptoms have included pain, swelling, tenderness, and limited range of motion, which limited forward flexion of the forearm to 35 degrees, at worst, from August 1, 2004 to November 21, 2010. Additionally, the April 2012 VA examination report showed that his right elbow flexion was limited to 40 degrees. Thus, these symptoms warrant a rating of 50 percent for a major extremity under DC 5206 from August 1, 2004 to November 21, 2010 and since April 11, 2012. A 50 percent rating is the highest available under DC 5206; accordingly, a rating in excess of 50 percent cannot be awarded under this DC. 

However, the November 2010 VA examination report showed sustained improvement in this elbow, as shown by symptoms of forward flexion limitation to 133 degrees. While this range of motion result warrants a noncompensable rating, the report also showed that the Veteran experienced pain on motion. Accordingly, after applying the 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, these symptoms warrant a disability rating of 10 percent from November 22, 2010 to April, 10, 2012. The criteria for a rating in excess of 10 percent have not been met during this time period because there is no indication that the Veteran's major extremity was limited in forward flexion to 90 degrees or less.

The Board has considered the applicability of other DCs for rating the right elbow disability, but finds that no other DC provides a basis for a higher rating, as there are no other DCs with ratings in excess of 50 percent which contemplate limitation in flexion. Additionally, the Veteran's right elbow disability did not show a ratable limitation of extension (DC 5207) or impairment of supination and pronation (DC 5213), impairment of the Flail joint (DC 5209), or impairment or nonunion of the ulna or radius bones (DCs 5210-5212) at any time on appeal. 

The Veteran's left elbow disability based on limitation of extension has not warranted a rating in excess of 20 percent since April 11, 2012, the date of the most recent in-person VA examination that showed left elbow limitation of extension to 80 degrees after thee repetitions. Prior to this date, all of the medical evidence has indicated that the Veteran did not have limitation in extension for his left elbow. A rating in excess of 20 percent has not been approximated during any time on appeal because the evidence does not show that his left forearm extension was limited to 100 degrees or greater. 

The Board has considered the applicability of other DCs for rating the left elbow disability, but it determines no other DCs are applicable to the Veteran's disability picture. The medical evidence does not show a ratable impairment of supination and pronation (DC 5213), impairment of the Flail joint (DC 5209), or impairment or nonunion of the ulna or radius bones (DCs 5210-5212). 

The Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria for the left and right elbow disabilities. VA has already assigned a rating of 10 percent from November 22, 2010 to April 10, 2012 under these criteria for the right elbow. All of the VA examiners noted at which point pain limited range of motion and the April 2012 VA examiner noted that the Veteran had functional loss, impairment, and additional limitation in range of motion after repetitive use in both elbows that included less movement than normal, weakened movement, and pain on movement. While the Veteran reported flare-ups during the April 2012 VA examination, an examiner noted in February 2014 that his additional limitation of flexion in the right elbow would be to 40 degrees and limitation of extension would be to 40 degrees. The examiner also noted that flare-ups would cause the left elbow extension to be limited to 80 degrees. The overall findings elicited during the VA examinations and medical treatment records, even when considering the points at which pain limited motion, painful motion, motion after repetitive-use testing, and motion during flare-ups, do not warrant the assignment of any additional higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria for the right and left elbow disabilities. 

Accordingly, the evidence indicates that a rating in excess of 50 percent for medial and lateral epicondylitis of the right elbow from August 1, 2004 to November 21, 2010, in excess of 10 percent from November 22, 2010 to April 10, 2012, and in excess of 50 percent since April 11, 2012 is not shown. Additionally, the evidence indicates that a rating in excess of 20 percent for medial and lateral epicondylitis of the left elbow based on limitation of extension is not shown at any time since April 11, 2012. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims must be denied. See38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's right and left elbow disabilities, both separate and in tandem, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The disabilities' symptoms mainly resulted in pain, swelling, weakened movement, limitation of flexion to 35 degrees at worst in the right elbow, and limitation of extension to 80 degrees at worst in the left elbow. Moreover, the Deluca and Mitchell factors, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 contemplate pain, the loss of function, weakness, fatigability, and flare-ups. The Veteran did not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disabilities on appeal; however, it determines that entitlements to any additional SMCs are not warranted at this time since the Veteran has effective function in both upper extremities, even though he has limitations in flexion and extension in the forearms. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(a)(2)(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

TDIU

The Veteran alleges that his service-connected disabilities prevent him from working. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for a right elbow disability based on flexion, a left elbow disability based on flexion and extension, tinnitus, and residuals of a left little finger fracture. The combined disability rating for these disabilities is 80 percent with at least one disability rated over 40 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In a November 2009 application for a TDIU, he alleged that he last worked full-time in May 2008 and that he became too disabled to work at that time. His previous work history included working as a mail handler for the United States Postal Service (USPS) from May 2003 to May 2008. His highest level of education achieved was four years of college and he did not have any additional training. In a February 2015 application for a TDIU, he indicated that he worked from August 2000 to May 2008 for USPS and noted that this was his only previous job. He stated that he received a bachelor's degree in accounting from a four-year higher education facility. He asserted that his bilateral elbow disabilities limited his movements and his ability to carry certain weights. He contended that bilateral elbow pain caused discomfort and sleepless nights. 

A September 2009 statement to SSA shows that the Veteran worked at USPS from 2000 to 2008 as a mail handler. The Veteran asserted that he became disabled to work in May 2008 after an accident; other medical records show this was a motor vehicle accident where he sustained an open tibia fracture of the right leg.  Several SSA medical records show that doctors have determined that the Veteran cannot lift or carry more than 10 pounds and that he should not perform any overhead activities; however, several of these medical professionals considered symptoms from nonservice-connected disabilities in conjunction with his left and right elbow symptoms. One record from a board certified sports medicine physician dated in September 2008 indicated that specifically considering his elbow conditions, he could lift 10 pounds frequently, with 20 pounds occasionally. 

The Veteran was determined to be disabled for SSA purposes effective May 2008 based on bilateral shoulder and elbow conditions and residuals of fractured right leg. While findings from SSA constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA. SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU. SSA bases disability on a claimant's maximum residual functional capacity (MRFC), and whether there is substantial gainful activity that could be performed with that MRFC. A claim for a TDIU focuses on unemployability based on impairments caused only by service-connected disabilities. Moreover, unlike SSA, VA does not take into account age in making its determination.

A January 2010 letter from the VA vocational rehabilitation and employment services determined that it was not reasonably feasible to expect the Veteran to return to the workforce; however, the letter indicates that this decision was made after consideration of nonservice-connected disorders. He applied for vocational rehabilitation benefits in June 2013 but was again denied services. 

Several VA examiners have determined that the Veteran's right and left elbow disabilities impact his ability to work. Specifically, a February 2010 VA examiner concluded that these disabilities limit his ability to lift objects greater than 10 or 15 pounds. However, a November 2010 VA examiner determined that the Veteran's bilateral elbow disabilities did not cause significant effects on his usual occupation. An April 2012 VA examiner also determined that bilateral elbow disabilities impacted his ability to work. The Veteran reported that he worked for USPS from 2000 to 2008 and that he was on limited duty while employed. He described his work as scanning bar codes on postal trucks and sorting mail. He reported that he would only carry objects that weighed 10 pounds or less. 

Statements from individuals at USPS show that the Veteran took voluntary optional retirement on October 31, 2009 and that he worked as a mail handler at the time of retirement. A February 2011 USPS supervisor's statement showed that the Veteran could not lift more than 10 pounds and could not reach above his head during his employment. The Veteran's previous supervisor also noted that he was unable to drive a forklift and to perform the duties of a mail handler. The supervisor stated that the Veteran performed light duty work until such work was no longer available. 

In a May 2015 VA Form 9, the Veteran contended that his bilateral elbow disabilities prevented him from attaining other jobs with his previous employer. The record shows that the Veteran was precluded from applying to non-light duty jobs while working at USPS. 

The Board has considered the opinions of the February 2010 and April 2012 VA examiners showing that the Veteran's bilateral elbows impacted his ability to work and the November 2010 VA examiner's conflicting opinion. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities. Van Hoose, 4 Vet. App. at 363. While he experiences occupational impairment as a result of his service-connected disabilities, these disabilities alone do not prevent him from securing or following gainful employment. Specifically, all of the evidence in which the Veteran was noted to be unable to work, including statements from the Veteran and his previous employer and SSA determinations, considered the impact of nonservice-connected disorders, including bilateral shoulder, cervical spine, and right leg disorders. Thus, the probative value of this evidence is diminished in determining whether the Veteran is precluded from securing or following gainful employment as a result of service-connected disabilities alone. See Hatlestad, 5 Vet. App. at 529.

The record shows that the Veteran has a bachelor's degree in accounting, and that he was able to perform certain work, including scanning bar codes and sorting mail.  In fact, he was able to do so for many years, until he stopped working in 2008 after he fractured the right leg - this is by his own statements to Social Security.  Overall, he retains the mental and physical capacity to work in a sedentary environment and his physical limitations are due to both service-connected disabilities and nonservice-connected disorders.  He also has education is a sedentary position (accounting) in which he would not have to lift heavy items. Thus, although there is certainly some impairment as a result of his service-connected disabilities, the facts do not show those disabilities alone have resulted in unemployability. 

Given these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following gainful employment. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




ORDER

A disability rating in excess of 50 percent for medial and lateral epicondylitis of the right elbow from August 1, 2004 to November 21, 2010, in excess of 10 percent from November 22, 2010 to April 10, 2012, and in excess of 50 percent since April 11, 2012 is denied.

A disability rating in excess of 20 percent for medial and lateral epicondylitis of the left elbow based on limitation of extension since April 11, 2012 is denied. 

A TDIU is denied. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


